                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                               EUGENE DIVISION


DEBRA B.,1
                                                                              Case No. 3:17-cv-1390-MK
                  Plaintiff,
                                                                               OPINION AND ORDER
         v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
___________________________________

MCSHANE, Judge:

         Magistrate Judge Jolie A. Russo filed a Findings and Recommendation (“F&R”), ECF

No. 15, and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

72(b). Plaintiff timely filed objections to the F&R. ECF No. 20. Accordingly, I have reviewed

the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude

that the F&R is correct. Judge Russo’s F&R is adopted in full. Consistent with Judge Russo’s

F&R, and pursuant to Sentence 4 of 42 U.S.C. § 405(g), the decision of the Commissioner of

Social Security is AFFIRMED.




1
  In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of both
the non-governmental party in the case and any immediate family members of that party.

Page 1 – OPINION AND ORDER
     IT IS SO ORDERED.

     DATED this 26th day of November, 2018.

                         /s/ Michael McShane________
                         Michael J. McShane
                         United States District Judge




Page 2 – OPINION AND ORDER
